Detailed Action1
Election/Restriction
Claims 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-5 in the reply filed on September 13, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a step of detaching the support…consisting in pulling on the foot….  The phrase consisting in is grammatically improper because the phrase should read ‘consisting of.’  Consisting in does not make any sense.  Relatedly, the phrase ‘consisting of’ has specific meaning in claim terminology.  When used as a transition phrase is excludes any step, element, or structure not explicitly specified in the claim.  When used in the claim body, there is an exceptionally strong presumption that the claim limitation is closed to unrecited elements.  Using a phrase so close to the term consisting of, particularly one that grammatically should read consisting of, creates confusion as to whether such exclusion is intended in the claim.  Claims 2-5 are rejected based on their dependence.  For purposes of examination, the term is not being read as excluding other steps.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0303942 to Wighton.
Claim 1 recites a method for…additively manufacturing a component including one surface that has to be supported during manufacture.  Wighton relates to support structures for supporting components being fabricated by AM.  See Wighton [0002].  Wighton teaches forming by additive manufacturing a one-piece blank component (14) on a build plate (10) [having] a support.  See Wighton Figs. 1-2 and [0045]-[0050].  Wighton further teaches that the support has a pillar (12) comprising a foot from which the manufacture…starts…and a cap (18)…connecting the pillar to the surface.  Id.  Claim 1 further recites that the cap…is a cellular element.  Wighton teaches that the cap (called a support tip)  may have a cross-section shape of a hollow cylinder.  See Wighton [0058].  Such a hollow cylinder support tip is a cellular element because the hollow void is a cell.  
Finally, claim 1 recites a step of detaching the support…[by] pulling on the foot in the manner of a level by following an arc path.  Wighton teaches that the support tip is mechanically weaker than the rest of the support pillar and designed to be broken away from the component.  See Wighton [0035] & [0071].  Wighton further teaches that this separation is accomplished by applying a shear force to the support tip.  See Wighton [0048].  Wighton does not explicitly teach that this shear force is provide by pulling on the foot in the manner of a level by following an arc path.  But MPEP 2143(E) states it is obvious to try a modification to a system or method if: (1) the prior art identifies a problem or need known at the time of the invention, (2) the prior art teaches a finite number of predictable potential solutions, and (3) one of ordinary skill could have pursued the known solutions with a reasonable expectation of success.  See MPEP 2143(E).  In this case, the prior art indicates a need to apply a shear force to the breakable tip region.  One of ordinary skill would understand that there are a finite number of ways to generate such a shear force.  These would include using a tool (i.e. a hammer) to hit the object from the side or to snap the support piece off, using the pillar itself as a lever.  It would have been obvious to try to use this latter method.  Furthermore, it would have been obvious as a matter of common sense (and indeed human nature) that such a process would include the foot moving in an arc path.
Claim 2 recites that the removal of the pillar induc[es] a rupture at the cap.  Wighton teaches the hollow cylinder cap shears off, which is a type of rupture.  Wighton also then teaches a finishing step to suppress residues.  See Wighton [0048].
Regarding claim 3, Wighton does not explicitly teach that the pillar includes an inclined segment.  But Wighton does teach that the scaffolding may have any suitable geometry or shape, as needed.  See Wighton [0050.  Furthermore, figures 1-2 of Wighton show that the tip cap angles off from the main pillar.  It would have been obvious as a matter of common sense for regions that require a larger angle region, to have the pillar comprise part of the angle portion so that the weaker tip region does not extend too far.  Regarding claim 4, figures 1-2 of Wighton show that the foot (12) is directed erected from the build plate (10).  Finally, claim 5 recites that the component is a bearing support.  The method of Wighton is suitable for any component, including a bearing support.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”